Name: Commission Regulation (EC) No 1055/2001 of 31 May 2001 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  production;  plant product;  economic policy;  trade
 Date Published: nan

 Avis juridique important|32001R1055Commission Regulation (EC) No 1055/2001 of 31 May 2001 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments Official Journal L 148 , 01/06/2001 P. 0016 - 0017Commission Regulation (EC) No 1055/2001of 31 May 2001amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2(6) thereof,Whereas:(1) The amounts of aid for the supply of cereals products to the French overseas departments (FOD) has been settled by Commission Regulation (EEC) No 391/92(3), as last amended by Regulation (EC) No 832/2001(4), as a consequence of the changes of the rates and prices for cereals products in the European part of the Community and on the world market, the aid for supply to the FOD should be set at the amounts given in the Annex.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex of amended Regulation (EEC) No 391/92 is replaced by the Annex to the present Regulation.Article 2This Regulation shall enter into force on 1 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 43, 19.2.1992, p. 23.(4) OJ L 120, 28.4.2001, p. 16.ANNEXto the Commission Regulation of 31 May 2001 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments>TABLE>